EXHIBIT Consent of Independent Registered Public Accounting Firm Provectus Pharmaceuticals, Inc. Knoxville, Tennessee We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-99639, 333-86896, 333-73994 and 333-109354), and on Form S-2 (Nos. 333-124951and 333-119619)of Provectus Pharmaceuticals, Inc. of our report dated March 30, 2009, relating to the consolidated financial statements, which appears in this Form 10-K. /s/ BDO Seidman, LLP Chicago,
